Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 19–cv–02477–KMT


YALE CONDOMINIUMS HOMEOWNER’S ASSOCIATION, INC.,

       Plaintiff,

v.

AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.,

       Defendant.


                                             ORDER



       This matter is before the court on “Defendant’s Motion for Partial Dismissal Pursuant to

F.R.C.P. 12(b)(6)” [Doc. No. 20] filed October 11, 2019. “Plaintiff’s Response to Defendant’s

Motion for Partial Dismissal [Doc. 20]” was filed on November 1, 2019 [Doc. No. 31], and

Defendant’s Reply was filed on November 15, 2019 [Doc. No. 34].

       Defendant challenges Plaintiff’s second claim for relief “Fraudulent Misrepresentation

and Deceit” (see Am. Compl. [Doc. No. 4] at 5). Plaintiff contends that American Family

withheld facts it knew about the condition of Plaintiff’s property that would cause certain parts

of the property to be uninsured or uninsurable under the policy it was purchasing.1 Plaintiff



1
  Plaintiff has agreed to withdraw any claims within its Second Claim for Relief that rely upon
Plaintiff’s assertions that Defendant fraudulently misrepresented the cause of damage to the
property and that Defendant’s inspector fraudulently misrepresented that Plaintiff could not
request and receive a re-inspection of the property. (Resp. at 11, Section II; Reply at 1.)
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 2 of 10




claims that even though Defendant knew about “faulty workmanship” on Yale’s buildings (Am.

Compl. ¶ 7) and knew that the Yale buildings exhibited “wear and tear damage” (Am. Compl. ¶

8), both conditions which would and did affect the damages Plaintiff was able to recover

subsequent to the hailstorm, it did not offer discounted premiums or otherwise acknowledge that

Plaintiff was not getting the full coverage for which it believed it was paying for.2

       BACKGROUND

       American Family provided insurance coverage to Yale through an insurance policy with

the policy number “05XB6790-01.”3 (Am. Compl. at ¶ 5.) The Amended Complaint alleges that

American Family had the right to inspect Yale’s buildings; however, the Complaint does not

state that American Family actually undertook such an inspection as part of its decision to issue

the policy. (Am. Compl. at ¶ 6.) Plaintiff claims wind and hail during a storm on July 23, 2018

damaged Yale’s property.4 (Id. at ¶ 9.) Before July 2018, American Family never told Plaintiff


2
 Plaintiff may be seeking amendment of its complaint. (See Resp. at 12, Section III.) Local
Rule 7.1(d), however, prohibits including a motion in a response to another motion.
D.C.COLO.LCivR 7.1(d). Moreover, Plaintiff has failed to comply with Local Rule 15.1. See
D.C.COLO.LCivR 15.1. Accordingly, the court does not consider this request.
3
  A district court may consider documents attached to a complaint, or referred to and/or relied
upon in a complaint if not attached, when evaluating a motion to dismiss under Rule 12(b)(6).
Pace v. Swerdlow, 519 F.3d 1067, 1072 (10th Cir. 2008) (exhibits attached to complaint, all
materials referenced in complaint, and materials subject to judicial notice, including materials in
state court file prior to removal, are properly considered when evaluating a motion to dismiss
under Rule 12(b)(6)). The insurance policy is attached to the Motion as Exhibit A [Doc. No. 20-
1] and may be considered in resolving this motion without converting the motion into one for
summary judgment.

4
 The court will not consider the Affidavits and other reports attached to Plaintiff’s Response as
part of its decision on the motion to dismiss. In considering a motion to dismiss pursuant to Rule
12(b)(6), it is improper for the court to consider materials from outside of the pleadings. To
consider such evidence, the court must convert the motion to dismiss into a motion for summary
judgment. See Christensen v. Big Horn County Bd. of County Comm'rs, 374 F. App’x 821, 826

                                                  2
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 3 of 10




that specific conditions on all or part of the insured properties as observed by the Defendant prior

to July 2018, would invalidate coverage on those areas exhibiting the conditions, nor did

Defendant offer a premium reduction because of known reduced coverage. (Id. at ¶¶ 7-8, 10.)

       After Plaintiff’s made a claim against the insurance policy, Defendant sent an initial

inspector to view the buildings. (Id. at ¶ 13.) Believing the first inspection to have been

“cursory” (id. at ¶ 20), Plaintiff requested and received a second inspection by a different

inspector a few weeks later (id. at ¶ 23). Plaintiff states that, ultimately, neither inspector

authorized full compensation for what Yale believed to have been its losses caused by the

claimed wind and hail event. (Id. at ¶ 29.)

       Plaintiff alleges that “American Family had no intention of providing coverage for or to

minimize payments to insured property that had been damaged by a covered loss.” (Id. at ¶ 39.)

Further, Plaintiff claims that “Yale relied on American Family’s [omissions] to its detriment,

including, but not limited to, paying years of premiums for insurance that American Family

never intended to provide.” (Id. at ¶ 40.) Without further elaboration, Plaintiff states, “Yale was

damaged by American Family’s fraudulent misrepresentations or deceits.” (Id. at ¶ 41.)




(10th Cir. 2010) (stating “the conversion process and notice requirement are not triggered by the
mere presence of outside materials, but by the court’s reliance on such materials—which are
inapposite to a proper Rule 12(b)(6) disposition.”); Lowe v. Town of Fairland, 143 F.3d 1378,
1381 (10th Cir. 1998) (stating that, even when a district court erroneously considered extraneous
materials on an unconverted motion to dismiss, the Tenth Circuit must still affirm “if the
dismissal can be justified under Fed.R.Civ.P. 12(b)(6) standards without consideration of the
matters outside the pleadings.”). The court declines to convert the Defendant’s motion to
dismiss into a motion for summary judgment.

                                                   3
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 4 of 10




        LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

1194, 1201 (10th Cir. 2003) (quotation marks omitted).

        “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall v.

Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

plaintiff pleaded facts which allow “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two prongs of analysis.

First, the court identifies “the allegations in the complaint that are not entitled to the assumption

of truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

conclusory. Id. at 679-81. Second, the Court considers the factual allegations “to determine if

they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

        Notwithstanding, the court need not accept conclusory allegations without supporting

factual averments. S. Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th Cir. 1998).


                                                   4
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 5 of 10




“[T]he tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S at 678. Moreover,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’ Nor does the complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (citation omitted). “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

        ANALYSIS

        The elements for fraudulent misrepresentation are “a knowing misrepresentation of

material fact, reliance on the material misrepresentation, the right or justification in relying on

the misrepresentation, and reliance resulting in damages.” Clark v. Green Tree Servicing LLC,

69 F. Supp. 3d 1203, 1223 (D. Colo. 2014) (citing Williams v. Boyle, 72 P.3d 392, 399 (Colo.

App. 2003)).

        Defendant argues that Plaintiff has failed to satisfy Fed. R. Civ. P. 12(b)(6) with respect

to a claim of fraudulent concealment. (Mot. at 4.) Plaintiff, however, did not claim injury from

Defendant’s alleged fraudulent concealment. Instead, Plaintiff claims it was injured by

Defendant’s “fraudulent misrepresentation and deceit.” (Am. Compl. at 5.) The court reads this

charge as a claim that Defendant fraudulently misrepresented that Plaintiff’s buildings were fully

covered with respect to covered losses up to the policy limits purchased and subject to stated

deductibles and other generalized exemptions by its purchased and continued payment of

premiums for the insurance policy, when Defendant knew, prior to the wind and hail storm at


                                                   5
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 6 of 10




issue, that construction defects and general wear and tear present on Plaintiff’s properties would

render at least part of the coverage purely illusory. In other words, the allegation is that

Defendant knew that the faulty workmanship and the wear and tear damage already existing on

the three covered properties at the time the insurance policy was purchased would be grounds

under the policy exceptions to negate coverage for wind and hail damage should it actually ever

occur, but they did not alert the policy holder that Defendant had already made this

determination even in the absence of a claim.

       Plaintiff characterizes its claim as follows:

       Yale’s Complaint sets forth a “bait-and-switch” theory of fraud. Defendant sold
       Yale a policy that covered roof damage; Defendant charged Yale the agreed-upon
       premiums; and then after-the-fact, the Defendant now claims that there is no
       coverage (or limited coverage) because Defendant knew all along that the roof
       was not in proper condition.

(Resp. at 7, emphasis added.) The misrepresentation claimed by Plaintiff is Defendant’s

representation that it was providing full coverage subject to policy provisions when it all

the while knew it would never cover wind and hail damage on the buildings because

Defendant knew that the buildings would fall under the exceptions to coverage. 5

       As noted, the insurance policy at issue is attached as Exhibit A to the Motion. The court

has reviewed the voluminous policy, especially noting the Declarations Pages for the three

buildings [Doc. No. 20-1 at 5-7] and finds no indication that any specific area of any of the three

covered buildings was exempted from coverage due to construction defects or wear and tear. In



5
  Under Defendant’s mischaracterization of Count 2 as a claim of fraudulent concealment
concerning the condition of Plaintiff’s buildings, Defendant argues that it must have had a duty
to disclose the conditions it observed to the Plaintiff. Since the court does not perceive this to be
the actual claim in Count 2, the argument is inapplicable.

                                                  6
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 7 of 10




fact, there is no particularized description of the properties beyond general data of location

address, age (1997), size (4-6 units), use (leased to others) and construction material (frame), in

addition to the limits of insurance and the premium amount. (Id.) The majority of the policy is

presented in general terms and conditions that are not tailored in any way to the specifics of the

three covered buildings. The same is true of the various attached pre-printed endorsements.

        Fraud can be founded on omission. Coors v. Sec. Life of Denver Ins. Co., 112 P.3d 59,

66 (Colo. 2005). Here, however, the Plaintiff only asserts that Defendant had the right to inspect

the buildings prior to and during its policy coverage. There is no allegation that Defendant

actually did inspect the buildings prior to the wind and hail storm event in July 2018 and no

factual basis set forth in the Complaint that Defendant actually knew about any defects in the

Plaintiff’s properties that would have negated wind and hail damage coverage under the policy

terms for all or any of Plaintiff’s buildings.

        Exclusions in an insurance policy can impermissibly render coverage illusory when they

“in effect allow the insurer to receive premiums when realistically it is not incurring any risk of

liability.” Colorado Intergovernmental Risk Sharing Agency v. Northfield Ins. Co., 207 P.3d

839, 843–44 (Colo. App. 2008) (quoting O’Connor v. Proprietors Ins. Co., 696 P.2d 282, 285

(Colo. 1985)). If an insurance contract covers some risk that the parties can reasonably

anticipate, however, it is not illusory. Evanston Ins. Co. by Essex Ins. Co. v. Bryan Constr., Inc.,

No. 17-CV-00720-CMA-MJW, 2018 WL 1762606, at *4 (D. Colo. Apr. 12, 2018). However,

the charge brought in the Amended Complaint is fraudulent misrepresentation and that charge

requires a knowing misrepresentation, not merely that a contract might have been illusory. The

only factual allegation in the Amended Complaint about any inspection undertaken by Defendant


                                                  7
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 8 of 10




with respect to the properties are the two inspections made after the Plaintiff filed a claim in

August 2018, the first in October 2018 and the second in November 2018. (Am. Compl. ¶¶ 13,

23.) Nonetheless, Plaintiff concludes that “American Family [ ] withheld material facts from

Yale regarding the physical condition of Yale’s properties . . . for the sole purpose of [ ]

collecting premiums that American Family had no intention of providing coverage for. . . .”

(Am. Compl. at ¶ 39.) This statement, unsupported by any factual averment, is not entitled to

any presumption of truth.

       Plaintiff’s negligent misrepresentation claim here simply does not satisfy the minimum

factual basis as required by Iqbal. The policy outlines what is and what is not covered, and it

also sets forth the general exclusions that apply when damage is largely attributable to excessive

wear and tear and/or construction defects. Outside of the one and only fact alleged – that the

policy allowed the Defendant to inspect the Plaintiff’s buildings as part of underwriting prior to

or after issuance of the policy – there are no facts that indicate Defendant knew the buildings

suffered from such poor workmanship or such significant unmaintained wear and tear damage,

that it would affect the coverage it was providing to Plaintiff for the buildings. 6 As noted in

Iqbal, conclusions which are, at most, consistent with the possibility of a defendant’s fault

‘stop[ ] short of the line between possibility and plausibility of ‘entitlement to relief.’ ” Iqbal,

556 U.S at 678.




6
 The court recognizes that the instant motion was filed in October 2019. Discovery has been
actively proceeding since that time. The Plaintiff has not moved to amend the Complaint with
any information learned during discovery evidencing Defendant’s knowledge about the
conditions of the property prior to issuance of the policy.

                                                   8
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 9 of 10




       Further, Count 2 does not satisfy the requirements of Fed. R. Civ. P. 9(b), which requires

averments of fraud to be pleaded with “particularity.” In general, this requirement is intended to

afford the Defendants “fair notice of the plaintiff’s claims and the factual ground upon which

they are based.” S.E.C. v. Nacchio, 438 F. Supp. 2d 1266, 1277 (D. Colo. 2006) (citing Koch v.

Koch Industries, Inc., 203 F.3d 1202, 1236 (10th Cir. 2000)). To satisfy the particularity

requirement, a plaintiff is generally required to “set forth the time, place and contents of the false

representation, the identity of the party making the false statements, and the consequences

thereof.” Id. Logically, the requirements of Rule 9(b) are relaxed somewhat when the alleged

fraud arises from the speaker’s omission of material facts, as one cannot allege with particularity

the time, place, and contents of something that was never said. Id. However, Plaintiff is not

alleging simply that Defendant omitted telling Plaintiff about the observed condition of

Plaintiff’s own buildings – conditions about which Plaintiff should have been equally aware –

but instead is asserting that Defendant, having observed the condition of Plaintiff’s three

buildings and pre-determining that the condition of the buildings would preclude full coverage

under the policy for occurrences such as wind and hail, actively lied about (misrepresented) the

extent of the coverage it was providing. For that claim, the Plaintiff has failed to meet the

particularity requirements of Rule 9.




                                                  9
Case 1:19-cv-02477-KMT Document 37 Filed 05/18/20 USDC Colorado Page 10 of 10




        Accordingly, it is ORDERED

        “Defendant’s Motion for Partial Dismissal Pursuant to F.R.C.P. 12(b)(6)” [Doc. No. 20]

 is GRANTED. Count 2 of the Amended Complaint alleging fraudulent misrepresentation and

 deceit is dismissed with prejudice.

        Dated May 18, 2020.




                                               10
